DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-15, filed 2/26/21, with respect to Izawa have been fully considered.  Izawa teaches ammonium sulfite reaction systems, which have a pH of greater than 7.0.  The newly amended claims require that the reaction system has a pH of 5.0 to 6.0.  
Therefore, the 103 rejection of claims 2-7, 10, 11, 27-34, 37-44 and 47-49 as obvious over Izawa has been withdrawn. 
The 103 rejection of claims 8, 9, 35, 36, 45 and 46 as obvious over Izawa is moot because the claims have been canceled. 

Applicant’s arguments, see page 15, filed 2/26/21, with respect to the 503 application have been fully considered and are persuasive.  The 503 application has an effective filing date of 11/30/17, which is later than the effective filing date of the instant application, 12/23/16. See MPEP 804(B)(1)(b)(i) which states that if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date, the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent.
claims 2-7, 10, 11, 27-34, 37-44 and 47-49 as obvious over the claims of 503 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 8, 9, 35, 36, 45 and 46 as obvious over the claims of 503 is moot because the claims have been canceled. 

Allowable Subject Matter
Claims 2-7, 10, 11, 27-34, 37-44 and 47-49 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Izawa, teaches a similar method of making a thiogallate but requires a higher pH, greater than 7.0, in the reaction system.  The newly amended claims require a pH of 5.0 to 6.0.  The Izawa methods that form a sulfite containing M1 and M2 with no gallium are directed toward a basic solution, ammonium sulfite, to facilitate precipitation of both the sulfite intermediate and the thiogallate final product.  Although the reference does mention that aqueous and acidic solvents can be used, all of the sulfite containing solutions are basic (para [0041]).  One of ordinary skill in the art would not expect the precipitation of sulfite, a required intermediate step in this reaction system, to occur in an acidic or neutral (aqueous) solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734